DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Demian Barbas (Reg. No. 65,750) on 8 DEC 2021.

The application has been amended as follows: 
Claims 1 and 12 are amended to fix antecedent basis issues.
Claim 1 is amended at lines 11-12 and 14-15 as follows:
1. (Currently Amended) A temperature sensor device for measuring temperature of a moving surface, the temperature sensor device comprising: 
a sensor body comprising a temperature sensor for measuring temperature of the moving surface, the sensor body having an engagement surface for contacting the moving surface; 

a shaft displaceable axially in a direction of a first axis,
an attachment pin for removably coupling the sensor body to the shaft and for allowing the engagement surface to pivot with[[a blade surface when the moving surface deflects, wherein the engagement surface is configured to pivot[[
a spring for providing pressure to the shaft for maintaining the engagement surface in contact with the blade surface while the blade is moving; and
an electronics module connected to the temperature sensor for determining temperature data indicative of the temperature of the moving surface and for transmitting the temperature data to an external device.

Claim 12 is amended at lines 6, 12, and 14-15 as follows:
12. (Currently Amended) A system for measuring temperature of a blade of a sawing machine, the system comprising: 
a sensor body comprising a temperature sensor for measuring temperature of the blade, the sensor body having an engagement surface for contacting a blade surface of the blade; 
a biasing mechanism coupled to the sensor body for providing pressure to maintain the engagement surface in contact with the blade surface while the blade is moving and for allowing 
a shaft displaceable axially in a direction of a first axis,
an attachment pin for removably coupling the sensor body to the shaft and for allowing the engagement surface to pivot with the blade surface when the moving surface deflects, wherein the engagement surface is configured to pivot[[
a spring for providing pressure to the shaft for maintaining the engagement surface in contact with the blade surface while the blade is moving; and
an electronics module connected to the temperature sensor for determining temperature data indicative of the temperature of the blade and for transmitting the temperature data to an external device.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record McGehee (US 20160008897), Paz-Pujalt et al. (US 5123752) and Bethel et al. (US 5786571), fail to specifically teach the invention as claimed. The structural limitations of a temperature sensor device/system comprising the recited sensor body and biasing mechanism structures with the specific connective and structurally recited functional limitations regarding the shaft/pin/spring in independent claims 1 and 12 when combined with the limitations of the determination of temperature data relating to the moving surface/blade surface 
Hence the prior art of record fails to teach the invention as set forth in claims 1-3, 5-13 and 15-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 11/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855